DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I with identified claims 1-11 in the reply filed on 10/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over IMADA 20120218783 in view of Minoura et al. 20130083569 (Minoura).


    PNG
    media_image1.png
    418
    541
    media_image1.png
    Greyscale


Regarding claim 1, fig. 10 of IMADA discloses a high electron mobility transistor (HEMT), comprising: 
a carrier transit layer 2b (par [0043]) on a substrate 1; 
a carrier supply layer 2d on the carrier transit layer 2b (par [0043]); 
a main gate (6 and 7) and a control gate 8 on the carrier supply layer 2d; and 
a source electrode 4 and a drain electrode 5 at two opposite sides of the main gate and the control gate, wherein the source electrode 4 is electrically connected to the control gate 8 by a metal interconnect 11 (Au - par [0085-0086]).
IMADA does not disclose of a fluoride ion doped region formed right below the main gate in the carrier supply layer.


    PNG
    media_image2.png
    285
    525
    media_image2.png
    Greyscale

However, Minoura discloses a high electron mobility transistor (HEMT), comprising: a main gate 7 and further comprising: a fluoride ion doped region 11 right below the main gate in order that a desired amount of fluorine can be introduced into the compound semiconductor layered structure to vary the conduction band of the nitride semiconductor and reduces leak current of the semiconductor device.
In view of such teaching, it would have been obvious to form a HEMT of IMADA further comprising: a fluoride ion doped region right below the main gate in order to vary the conduction band of the nitride semiconductor and reduces leak current of the semiconductor device such as taught by Minoura.

Regarding claim 2, fig. 10 of IMADA wherein the main gate 7 comprises a bottom part (small part in between 6) and a top part (above 6).

Regarding claim 4, fig. 4 of IMADA discloses wherein the bottom part comprises an insulating layer 6 while the top part comprises metal (par [0071]).


Regarding claim 5, fig. 10 of IMADA discloses wherein the control gate comprises a bottom part 8a and a top part 8b.

Regarding claim 6, IMADA discloses wherein the bottom part comprises an insulating layer 8a (conductive oxide – par [0073]) while the top part comprises metal (par [0078] - Ti, Pd or Ta or an alloy thereof can be used in place of Ni and Au).

Regarding claim 7, fig. 10 of IMADA discloses wherein the metal interconnect comprises a metal line.

Regarding claim 8, fig. 10 of IMADA discloses further comprising: a buffer layer 2a abetween the substrate and the carrier transit layer.

Regarding claim 9 , IMADA discloses wherein the buffer layer 2a comprises a stacked III-V (AlN which is a stack of layer by layer to some thickness – par [0043-0044]) group semiconductor layer.

Regarding claim 10, par  [0043] of IMADA discloses wherein the carrier transit layer comprises an unintentionally doped (UID) gallium nitride (GaN) layer (i(intentionally undoped)-GaN) which is unintentionally doped (UID) gallium nitride (GaN) layer due auto doping from other layer which makes is unintentionally doped (UID) gallium nitride (GaN).

Regarding claim 11, IMADA discloses wherein the carrier supply layer comprises an an n-type AlxGal-xN layer (n-AlGaN) (par [0043]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over IMADA in view of He et al. 9385001.
Regarding claim 3, IMADA discloses claim 2, but does not discloses wherein the bottom part comprises p-type gallium nitride (GaN) while the top part comprises metal.

    PNG
    media_image3.png
    365
    547
    media_image3.png
    Greyscale

However, fig. 3 of He discloses a gate 308/310 comprising a bottom part gate layer 308 and top part gate layer 310 wherein the bottom part gate layer 308 comprises a P-type group III-V material suitable for raising the potential of the current conducting 2DEG channel to deplete the carriers from the channel at zero gate bias. In one embodiment, the gate layer 308 comprises a P-type gallium nitride (P-GaN) material. A self-aligned gate electrode 310 is formed on, and electrically coupled to, the gate layer 308. The gate electrode 310 comprises, for example, indium tin oxide (ITO).
In view of such teaching, it would have been obvious to form a HEMT of IMADA comprising wherein the bottom part comprises p-type gallium nitride (GaN) while the top part comprises metal such as taught by He in order to raising the potential of the current conducting 2DEG channel to deplete the carriers from the channel at zero gate bias.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770.  The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.usl3to.gov/lntervlewi3ractlce.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829